The appeal in this matter is untimely and accordingly, the Court lacks jurisdiction to consider this appeal.
The defendant was sentenced May 17,1993 to serve 330 months at hard labor and the court issued written reason for sentence.
Defendant’s Motion for Appeal on January 17, 1997, was filed more than five days from any ruling on the Motion to Reconsider Sentence. Defendant’s conviction and sentence became final when the defendant did not make a timely Motion for Appeal on a timely Motion to Reconsider Sentence. See State v. Counterman, 475 So.2d 336 (La.1985) LSA C.Cr.P. arts. 914 and 881.1.
Accordingly, this appeal is dismissed.

DISMISSED.